Title: From John Adams to Edmund Jenings, 27 April 1781
From: Adams, John
To: Jenings, Edmund



Dear Sir
Amsterdam April 27. 1781

I have received yours of the 22. Will you be so kind as to give me the Address of your Nephew, that I may be able to convey to him, Letters for America, as I may have opportunity before he Sails.
At present I know not what to write from this Country. We are now to wait untill the 20th. of June and then see great Things.
The Packets you mention reached me, the Sixth of this Month, after many hair breadth ’Scapes in Dilligences Post offices, and Treck Schuyts. One would conclude, by their good Fortune they were destined to do good. Time will discover, but there must be a great deal of it.
We are told that Things are in a good Way here: but I wish I could see more Proofs of it. It requires more Patience, to be here than any where.

It is a misfortune that We have not the American Account of Tarletons defeat. The Militia of the Carolinas begin to feel themselves. I fancy the British Troops will have enough of them, before long.
Clinton Seems to be going down Hill. It is high time for him to publish his Apology, in Imitation of Burgoine and How.
The Maxim of Lucullus’s soldier “Let him mount Breaches who had ne’er a Groat,” is adopted by all of them. Cornwallis’s Fortune, is to be made next. Clintons Abilities and indeed his Activity and Exertions have been much inferiour to those of Burgoine and How. And Cornwallis’s when he gets the Command in Chief will be less still.
There is an hourly Expectation of News from Petersbourg which is Supposed to be good. The Empress is still believed to be firm and wise.
The English have little Consolation left, but to gnash their Teeth and cry Rebel. What a Pleasure they take in pronouncing that Word! Since it is all the Pleasure they have left, it is a Pity to envy it, to them. They now make it every other Word in all their Writings and Speeches. Rebel Rebel Rebel, Rebel. They remind me of a mad Woman I once saw who had no Comfort but in pronouncing the Words “oh dreadfull, dreadfull dreadfull.” She would pronounce this Word all day and all night.
I have taken an House on the Keysers Gragt near the Spiegel Straat, and am about becoming a Citizen of Amsterdam—unless their High mightinesses should pronounce me a Rebel, and expel me their Dominions, which I believe they will not be inclined to do.
Mr. Winslow Warren the son of my Friend, who would not be Lieutenant Governor of Massachusetts, will call upon you. I should be particularly obliged to you to shew him Brussells.
Inclosed are Some broken Hints, which I wish you would enlarge upon in detail, you know where. It is a subject at present of critical Importance. I have not time at present to digest, it, or I would be more particular.
Say what they will a Connection with America, is no indifferent thing to this People. In my Opinion their Independance, depends upon that of the U.S. Should America return to the English—or remaining independent, should this Republick despise or neglect America untill a Peace, is made between her and England this Republick would loose gradually her Manufactures her Baltick Trade her African Trade, her Greenland Fisheries and even her coasting Trade. The Devil is in the Dutch to be so stupid and insensible to their situation, if they dont awake, they will sleep the sleep of Death.
